     Case 7:14-cv-06409-KMK-AEK Document 147 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BERNARD THOMAS,

                               Plaintiff,
                                                             No. 14-CV-6409 (KMK)
                   -v-
                                                                      ORDER
 LIEUTENANT DECASTRO, et al.,

                               Defendants.

KENNETH M. KARAS, United States District Judge:

       For the reasons explained on the record at Oral Argument on October 26, 2020,

Plaintiff’s Motion for Spoliation Sanctions is denied. The Clerk of Court is respectfully directed

to terminate the pending Motion. (Dkt. No. 130.)

SO ORDERED.

Dated: October 26, 2020
       White Plains, New York



                                                                 KENNETH M. KARAS
                                                                United States District Judge
